EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Arvesen, Reg. No. 71,643, on January 24, 2022.

The application has been amended as follows: 


**** Begin Examiner’s Amendment ****

Please amend the claims as follows:

1.  (Currently Amended)  A camera module comprising:
a housing including a through hole and a lens assembly disposed in the through hole to face a first surface on which light is incident;
an infrared filter attached to a second surface of the housing, positioned on a side opposite to the first surface;
an image sensor configured to recognize the light passing through the infrared filter; and
a printed circuit board coupled to the housing,

wherein the effective filtering region includes a central region having central edges defined by the masking region and a corner region having one or more corner edges protruding outward from the central edge into the masking region.

11.  (Currently Amended)  An electronic device including an inner space, the electronic device comprising:
a main printed circuit board disposed in the inner space; and
a camera module connected to the main printed circuit board,
wherein the camera module comprises:
a housing disposed in the inner space and including a first opening, a second opening formed in a surface opposite a surface in which the first opening is disposed, and an accommodation portion formed as a hole penetrating the first and second openings;
a lens assembly disposed in the accommodation portion and exposed to an outside of the electronic device through the first opening such that external light is incident on the lens assembly;
an infrared filter attached to a seating groove formed in the surface in which the second opening is formed;
an image sensor configured to recognize light passing through the infrared 
a printed circuit board on which the image sensor is mounted, the printed circuit board being coupled to the housing, 
wherein the infrared filter includes an effective filtering region configured to transmit visible light, and a masking region surrounding the effective filtering region and having chamfered edges, the infrared filter having a shape corresponding to a shape of the chamfered edges of the masking region, and
wherein the effective filtering region includes a central region having central edges defined by the masking region and a corner region having one or more corner edges protruding outward from the central edge into the masking region.


**** End Examiner’s Amendment ****

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on December 22, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 22, 2021, claims 1-4, 6-17 and 20 have been amended.

Response to Arguments
Regarding the objection to claim 10, Applicant has amended the claim to address the previously identified informality.  Therefore, the outstanding objection to claim 10 is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections of claims 2-4, 6, 14-16 and 20, Applicant has amended the claims to directly address and overcome the previously identified indefinite subject matter, or in the case of claim 14, successfully clarified the record.  Therefore, the outstanding 35 U.S.C. 112(b) rejections of claims 2-4, 6, 14-16 and 20 are withdrawn.
Regarding the 35 U.S.C. 112(b) rejection of claim 18, Applicant has amended the claim 8 to directly address the improper dependent form.  Therefore, the outstanding 35 U.S.C. 112(d) rejection of claim 18 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-6 and 17, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-6 and 17 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 7-10 and 18, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 7-10 and 18 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 11 and 12, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 11 and 12 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 19, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 19 has been withdrawn.   
	Regarding Examiner's use of Official Notice, Applicant’s attempted traversal is inadequate.  “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  See MPEP §2144.03.  Because the Applicant has not specifically pointed out the supposed errors in the Examiner's action, including stating why the noticed fact is not considered to be common knowledge or well-known in the art, the Examiner finds the traversal to be inadequate.  Further, the Examiner’s conclusion of common knowledge in the art is 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10 and 16-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera module comprising a housing including a through hole and a lens assembly disposed in the through hole to face a first surface on which light is incident, an infrared filter attached to a second surface of the housing, positioned on a side opposite to the first surface, an image sensor configured to recognize the light passing through the infrared filter, and a printed circuit board coupled to the housing, wherein the infrared filter includes an effective filtering region configured to transmit visible light, and a masking region surrounding the effective filtering region and having chamfered edges, the infrared filter having a shape corresponding to a shape of the chamfered edges of the masking region, and wherein the effective filtering region includes a central region having central edges defined by the masking region and a corner region having one or more corner edges protruding outward from the central edge into the masking region.
Regarding claims 11-15, 19 and 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device including an inner space, the electronic device comprising a main printed circuit board .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697